El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El Colegio de Abogados de Puerto Rico se querelló ante este Tribunal contra noventa y nueve letrados que no habían satisfecho la cuota anual establecida conforme a *543ley. Dictamos orden de mostrar causa por la cual los querellados no debían ser separados del ejercicio de la abogacía.
Casi la totalidad de los querellados pagaron las sumas adeudadas. Dos querellados, los licenciados Robert E. Schneider y Héctor Ricardo Ramos Díaz, sostienen que la orden emitida por el Tribunal está reñida con la Constitu-ción del Estado Libre Asociado de Puerto Rico. Solicitaron término, el cual les fue concedido, para sustanciar sus alegaciones.
Los querellados plantearon, en esencia:
(1) que la Asamblea Legislativa carece de poder, por pertenecerle éste exclusivamente al Tribunal Supremo de Puerto Rico, para establecer requisitos para el ejercicio de la abogacía;
(2) que no puede obligárseles a ser miembros del Colegio;
(3) que la disposición sobre cuotas de la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. see. 771 et seq.), es nula por infringir los derechos a la libre expresión y asociación; y
(4) que las cantidades recaudadas por concepto de la cuota requerida como condición para ejercer la profesión de abogado, así como las percibidas por razón de la compra obligatoria de sellos notariales y forenses, son impermisiblemente utilizadas para propósitos extraños a los deberes del Colegio.
Nombramos un Comisionado Especial para recibir la prueba que las partes interesasen presentar. El Comisio-nado rindió informe el 9 de septiembre de 1980. Acompañó una estipulación de las partes sobre las cuestiones envuel-tas, así como la prueba presentada. Los querellados no señalan específicamente las actividades del Colegio que objetan. Tras la presentación de los alegatos correspon-dientes, el caso quedó finalmente sometido en marzo de 1981.
*544Examinemos las numerosas cuestiones que este pleito entraña.
1. La estructura y reglamentación de la abogacía en Puerto Rico.
El Colegio de Abogados de Puerto Rico se constituyó el 27 de junio de 1840, conforme al Real Decreto de 5 de mayo de 1838 y la Real Orden de 31 de diciembre de 1839. Todd, Datos Históricos del Rustre Colegio de Abogados de Puerto Rico, Rev. Co. Abo. P.R., Vol. I, Núm. 1, pág. 81 (1935). La colegiación en España se conoció desde mucho antes. El Colegio de Madrid, por ejemplo, se fundó en 1596 y el 23 de noviembre de 1617 se dispuso por auto acordado que ningún abogado podría ejercer su profesión en Madrid si no era miembro del Colegio. Del Toro, Un Siglo de Vida, Rev. Co. Abo. P.R., Vol. V, Núm. 1, págs. 20, 21 (1940). La colegiación compulsoria de los abogados de Barcelona es de origen aun más antiguo. Carta del Rey Martín de 22 de abril de 1399, cuyo texto se reproduce en A. García-Gallo, Manual de Historia del Derecho Español, 3ra ed. revisada, Madrid, Vol. II, pág. 145 et seq.
El Real Decreto de 5 de mayo de 1838, conforme al cual se establecieron el Colegio de Abogados de Puerto Rico y muchos otros en España y sus dominios, requería también la incorporación forzosa al colegio correspondiente de toda persona que interesase ejercer la profesión de abogado en la región concernida. La Junta de Gobierno determinaba la admisión de los solicitantes, sujeto a revisión por tribunal competente. El propio Colegio, mediante junta general, fijaba el presupuesto de gastos para cada año y precisaba la cantidad a satisfacerse por cada colegiado. La Junta de Gobierno poseía igualmente amplios poderes de disciplina, sujeto a revisión judicial. Para el texto del Real Decreto, véase: Biblioteca de Ultramar, Madrid, Imp. de Alegría y Charlain, 1844, T. 2, pág. 231 et seq.
La colegiación compulsoria existió en Puerto Rico hasta su supresión por el general John R. Brooke durante la *545gobernación militar de la Isla por Estados Unidos. General Orders and Circulars, 1898-1900, U.S. Department of War, G.O. 20 de 3 de diciembre de 1898. Se estableció en vez la Asociación de Abogados de Puerto Rico, pálida entidad de índole voluntaria que vivió precariamente hasta la creación del actual Colegio de Abogados por la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. see. 771 et seq.).
El Colegio constituido por la Ley Núm. 43 fue decla-rado el sucesor de los dos cuerpos jurídicos que le prece-dieron. Su establecimiento se condicionó a su aceptación en referéndum por la mayoría de los profesionales con dere-cho a ejercer la abogacía ante el Tribunal Supremo de Puerto Rico.
La Ley Núm. 43, aceptada en el referéndum dispuesto, le impone al Colegio de Abogados las obligaciones, entre otras, de “cooperar al mejoramiento de la administración de [la] justicia”, “evacuar los informes y consultas que el Gobierno le reclame”, “defender los derechos e inmuni-dades de los abogados”, y “sostener una saludable y estricta moral profesional entre los asociados”. 4 L.P.R.A. see. 772. Entre sus facultades se hallan las de adoptar, con la aprobación del Tribunal Supremo, los cánones de ética profesional que regirán la conducta de los abogados; instituir procedimientos de desaforo ante esta Corte; crear montepíos, sistemas de seguro y fondos especiales; organi-zar una fundación “para instrumentar [sic] sus programas de servicio a la comunidad y a la profesión”; y “ejercitar las facultades incidentales que fueren necesarias o conve-nientes a los fines de su creación ...”. 4 L.P.R.A. see. 773.
El Art. 3 de la Ley, 4 L.P.R.A. see. 774, dispone que “ninguna persona que no sea miembro del mismo [del Colegio] podrá ejercer la profesión de abogado en el Estado Libre Asociado”. El Art. 9 autoriza al Colegio a fijar la cuota anual que deberán pagar sus asociados, la cual deberá aprobarse por una mayoría de los miembros que *546asistan a una asamblea general de la institución. 4 L.P.R.A. see. 780. El Art. 10 provee que “Cualquier miembro que no pague su cuota y que en los demás respectos esté calificado como miembro del Colegio que-dará suspendido como tal miembro, pero podrá rehabili-tarse mediante el pago de lo que adeude por aquel concepto”. 4 L.P.R.A. see. 781.
Los fondos del Colegio de Abogados se nutren princi-palmente de la referida cuota anual, del sello forense que todo abogado debe adherir al primer escrito que presente en cualquier procedimiento judicial, 4 L.P.R.A. see. 783, y del producto de los sellos de impuesto notarial y otros sellos que adopte el Colegio conforme a la ley. Véase la Ley Núm. 115 de 6 de mayo de 1941 (4 L.P.R.A. see. 785).
Es inmeritorio el argumento de los querellados de que la Asamblea Legislativa de Puerto Rico carece de poder para ordenar, como hizo en 1932, la integración de nuestro foro. Es cierto, según hemos señalado repetidas veces, que la admisión al ejercicio de la abogacía es función inherente de este Tribunal y que la legislación aprobada sobre esta materia, tal como la Ley Núm. 43, “es puramente directiva, no mandatoria para esta Corte”. In re Bosch, 65 D.P.R. 248, 251 (1945); Guerrero v. Tribunal de Apelación de Contribuciones de Puerto Rico, 60 D.P.R. 241 (1942); Ex parte Jiménez, 55 D.P.R. 54 (1939); In re Rodríguez Torres, 106 D.P.R. 698, 749-750 (1978) (opinión disidente, por otros motivos, del Juez Antonio Negrón García); Arroyo, Facultad de la Rama Judicial para Reglamentar la Profesión Legal, 20 Rev. Jur. U.P.R. 38 (1950). La preeminencia de la acción judicial en este campo, el cual incluye naturalmente la facultad de pasar juicio sobre si debe unificarse o no el foro en una jurisdicción y bajo qué condiciones, no significa que la legislación sobre estos particulares que no conflija con las pautas que este Tribunal establezca sea nula. La Ley Núm. 43, en *547cuanto establece la colegiación compulsoria en Puerto Rico, es perfectamente válida.
La Ley Núm. 43 cumple legítimos propósitos públicos. Ella revivió una de nuestras más antiguas y preciadas instituciones, de incuestionable valor no sólo para el beneficio del estrecho interés de una clase, sino para el buen funcionamiento de la justicia en el país y el adelanto social de la comunidad. Instituciones como el Colegio de Abogados —y la Asamblea Legislativa ha extendido la afiliación obligatoria a muchos otros grupos— cumplen una función muy especial en nuestra sociedad. A distinción del carácter vigorosamente pluralista de la sociedad norteamericana, la nuestra ha sido tradicionalmente una sociedad de orden monolítico, sin la abundancia de voces independientes que tanto aportan a la salud del modo democrático de vida.
El concepto de la integración del foro en diversas partes de Estados Unidos ha vivido una historia diferente a la nuestra.(1) El concepto se propagó en el siglo veinte, mas desde el 1921 hasta la fecha de presentación de este pleito treinta y dos estados, junto a las Islas Vírgenes y el Distrito de Columbia, han unificado sus foros y exigido la afiliación obligatoria. Reynolds, Compulsory Bar Dues in Montana: Two (and a Half) Challenges, 39 Mont. L. Rev. 268, 290 et seq. (1978).
La integración se ha realizado por acción legislativa en muchos Casos y en otros por regla de la corte estatal de última instancia, bien por poder expresamente conferido o en el ejercicio de su poder inherente. Para ejemplos de esta última modalidad, véanse: In re Integration of the Bar, 432 P.2d 887, 888 (1967); Application of the President of the *548Mont. Bar Ass’n, 518 P.2d 32 (1974); Petition of Rhode Island Bar Ass’n, 306 A.2d 199 (1973); Petition of Tennessee Bar Ass’n, 532 S.W.2d 224, 229 (1975); In re Washington State Bar Ass’n, 493 P.2d 1237 (1972); Jeffers, Government of the Legal Profession: an Inherent Power Approach, 9 St. Mary’s L.J. 385 (1978).
El poder inherente de los tribunales en este campo es de tal magnitud que, aun ante la existencia de un estatuto que prohibía expresamente la colegiación compulsoria, se ha ejercido el poder judicial para disponer exactamente lo contrario. In re Integration of State Bar of Oklahoma, 95 P.2d 113 (1939). Véase: Petition of Tennessee Bar Ass’n, supra. Se han anulado también estatutos que ordenaban el ingreso de las cuotas correspondientes a la colegiación en los fondos generales del Estado, sujeto a asignación específica por la Asamblea Legislativa. Sharood v. Hatfield, 210 N.W.2d 275 (1973).
No hallamos base alguna para negarle al poder legisla-tivo facultad para revivir el antiguo Colegio de Abogados de Puerto Rico, fundado hace tan largos años.
2. La constitucionalidad de la colegiación obligatoria.
Consideraremos en esta sección tan solo el problema escueto de la constitucionalidad de la colegiación compul-soria, sin referencia por el momento al asunto de la relación entre el uso de las aportaciones económicas obligatorias y el derecho a la libre expresión.
La colegiación obligatoria de los abogados, bien por acción de los parlamentos o de los tribunales, tiene amplia base constitucional, así como la imposición de cuotas. El poder de razón de estado, en el caso de las asambleas legislativas, y la facultad inherente de los tribunales dentro de nuestro ordenamiento jurídico para velar por 1a- buena marcha de la justicia han ofrecido amplia base para justificar la unificación del foro y la adopción de medidas para el sostenimiento de la institu-*549ción resultante. No se nos ha citado, ni hemos hallado en nuestra investigación independiente, decisión alguna que invalide el concepto de la colegiación compulsoria. Por el contrario, abundan los casos en Estados Unidos en que se rechaza la contención efectuada aquí de que no puede obligarse a un abogado a pertenecer a una asociación profesional cuyos fines él no apruebe. Véanse: In re Scott, 292 P. 291 (1930); Kelley v. State Bar of Oklahoma, 298 P. 623 (1931); Application of the President of the Mont. Bar Ass’n., supra. En Lathrop v. Donohue, 367 U.S. 820 (1961), el Tribunal Supremo de los Estados Unidos sostuvo la constitucionalidad del plan para la unificación del foro de Wisconsin.
Las singulares circunstancias sociopolíticas puertorri-queñas a que nos hemos referido antes apoyan aun con mayor fuerza la constitucionalidad de la Ley Núm. 43. Los intereses públicos en la creación de una sociedad vigoro-samente pluralista, en el mejoramiento de la abogacía y en la buena marcha del sistema judicial pesan decididamente más que las inconveniencias personales que pueda acarrear en ciertos casos la colegiación obligatoria. El derecho a la no asociación, derivable del derecho contrario consagrado en la Constitución del Estado Libre Asociado, Art. II, Sec. 6, cede ante los intereses señalados, de naturaleza clara-mente imperiosa bajo la constitución puertorriqueña. En diversas ocasiones hemos considerado esta legislación y la hemos aceptado como “legislación satisfactoria para ayu-dar a esta Corte en la reglamentación de admisiones al foro y de la conducta de sus miembros” y hemos resuelto expresamente que “para poder gozar del privilegio que le conferimos a un abogado para ejercer en nuestras cortes ... debe pertenecer al Colegio . . .”. In re Bosch, 65 D.P.R. 248, 251-252 (1945). En Colegio de Abogados de P.R. v. Fajardo, 51 D.P.R. 528 (1937), suspendimos a varios letrados por falta de pago de sus cuotas hasta tanto procediesen a satis-facerlas.
*550Resolvemos que la Constitución del Estado Libre Asociado, vigente desde 1952, deja incólume el principio recogido en el Art. 3 de la Ley Núm. 43 (4 L.P.R.A. see. 774), al efecto de que ninguna persona que no sea miembro del Colegio de Abogados de Puerto Rico podrá ejercer la abogacía en esta jurisdicción. La obligación de pagar la cuota correspondiente es igualmente constitucional. Bosch y Fajardo quedan inalterados en lo que toca al tema particular que nos ocupa en esta sección. Estamos analizando hasta aquí la validez de la colegiación compulsoria y de las obligaciones de satisfacer determinada cuota y cancelar ciertos sellos. Más adelante nos ocuparemos de la cuestión relativa al uso a que se dediquen los fondos recaudados.
Antes de examinar esta distinción conviene que nos expresemos sobre el ámbito constitucional de acción del Colegio de Abogados de Puerto Rico.
3. El ámbito de acción del Colegio de Abogados.
Consideramos esta cuestión únicamente a fin de colocar en el marco debido el problema que discutiremos más tarde, referente a la existencia o no del derecho de un colegiado a objetar el uso a que se dediquen los fondos que él personalmente aporta. Existe confusión, según se deriva de los alegatos, sobre qué es lo que puede o no puede hacer el Colegio y sobre la conexión entre este asunto y el derecho a objetar la utilización de fondos para determi-nado propósito. Debido a la insuficiencia del récord sobre este extremo, nos limitaremos a expresar los principios generales que gobiernan el campo, sin pretender definir la extensión completa del derecho a la libre expresión del Colegio de Abogados de Puerto Rico.
Debe señalarse en primer término que el rol histórico de varios antiguos Colegios que influyeron en el desarrollo de otros en la tradición civilista no fue el de simples gremios absortos en la defensa de sus intereses de clase. Por el contrario, en Francia, cuya experiencia repercutió *551en muchos países, el papel del foro fue eminentemente político desde tiempos remotos. El foro participó activa-mente en los movimientos políticos principales del país, antes y después de la Revolución. Se le suprimió el 17 de agosto de 1789 y cobró nueva vida en 1804. A. Young, A Historical Sketch of the French Bar, Edinburgh, 1869. Véanse: G. Massoniés, La Jurisdiction du Barrean, París, 1912; J. Gueydan, Les avocats, les défenseurs et les avoués de l’Union Francaise, París, 1954. Los colegios españoles fueron suprimidos en diversas ocasiones por gobiernos contrarios a las libertades que éstos profesaban. En las primeras décadas del siglo XIX, cada vez que se restau-raba el gobierno absolutista se suprimía generalmente la colegiación compulsoria. Enciclopedia Jurídica Española, Barcelona, Ed. Seix, s.f., T. VII, pág. 71.
Bajo nuestro régimen jurídico, es evidente que el Colegio de Abogados de Puerto Rico puede dedicarse a toda actividad autorizada por la Asamblea Legislativa de Puerto Rico o por este Tribunal que esté racionalmente vinculada a los propósitos expresados en la Ley Núm. 43 ó en la orden que este Tribunal emitiese en su día, si así llegara a determinarlo a petición de parte o a iniciativa propia. El Colegio de Abogados, además, goza como entidad jurídica de amplia libertad de expresión bajo las disposiciones del Art. II, Sec. 4 de la Constitución, al menos tan extensa como la permitida en First National Bank of Boston v. Bellotti, 435 U.S. 765 (1978). El Colegio no tiene que ser en el caso de Puerto Rico una entidad abstraída y recoleta, temerosa del uso de la voz que le otorga el propio objetivo pluralista que se supone que sirva, aunque tal no es su única razón de ser. En Bellotti se dijo a la pág. 784:
No hallamos apoyo, por tanto, en la Primera o Decimo-cuarta Enmienda o en las sentencias de este Tribunal para el principio que expresiones de otro modo amparadas por la Primera Enmienda pierden tal protección por el simple *552hecho que su fuente es una corporación que no puede probar a satisfacción de una corte, un efecto significativo sobre su negocio o propiedad.
La libertad de expresión del Colegio de Abogados, en representación de la mayoría de sus miembros, no puede coartarse por colegiados disidentes. Véase: Buckley v. Valeo, 424 U.S. 1 (1976). Éstos gozan de su propia libertad de expresión. El nexo entre la libertad de expresión de estos últimos y el modo de utilizar ciertos fondos del Colegio constituye un problema separado. Nos dirijimos a él en la sección que sigue.
4. El uso por el Colegio de Abogados de aportaciones obligatorias.
La primera cuestión a determinar sobre este extremo es si el récord de este caso plantea adecuadamente el problema constitucional de la relación entre el derecho a expresión de un colegiado disidente y el empleo de sus aportaciones para fines que él no aprueba.
El récord no revela las actividades específicas que los querellados objetan, ni la parte de sus aportaciones que se dedican a ellas. Consideramos, no obstante, que estas deficiencias no nos relevan de enfrentarnos al problema constitucional.
Tal ha sido la conclusión a que ha llegado el Tribunal Supremo de Estados Unidos en situaciones similares. En Lathrop v. Donohue, supra, donde se trató el asunto específico de la colegiación obligatoria de los abogados y la imposición de cuotas para el sostenimiento de la institución resultante, cinco jueces estimaron, a pesar del parco récord ante ellos, que no debía rehuirse el problema constitucional, aunque diferían entre sí en cuanto a su solución. Véase al efecto la referencia a Lathrop en Abood v. Detroit Board of Education, 431 U.S. 209, 233 (1977). Véanse también: International Association of Machinists v. Street, 367 U.S. 740 (1961); Brotherhood of Railway and Steamship Clerks v. Allen, 373 U.S. 113 (1963); Railway Employers’ Dept. v. *553Hanson, 351 U.S. 225 (1956). En Alien se estimó suficiente la siguiente alegación general:
Sumas recolectadas bajo el convenio han sido y serán utilizadas continua y regularmente por las uniones quere-lladas para financiar actividades políticas directamente contrarias al libre arbitrio y voluntad de los demandantes. Pág. 118.
Las alegaciones de los colegiados disidentes en este caso son suficientes para plantear el problema constitucional.
Se nos ha citado a Lathrop como autoridad para la propuesta regla de que la libertad de expresión de una persona disidente no afecta en modo alguno la utilización por el Colegio de Abogados de los fondos aportados por ella. Lathrop constituye autoridad para la constitucionali-dad de la colegiación compulsoria, pero la pluralidad de jueces que suscribió la opinión del Tribunal rehusó expre-sarse sobre la cuestión constitucional que nos ocupa referente a la libertad de expresión. 367 U.S. 830, 845. Esta interpretación de Lathrop se confirma en Abood, supra, pág. 848.
En Abood, no obstante, el Tribunal Supremo de Estados Unidos abordó directamente el problema que nos ocupa. Los apelantes en tal caso eran empleados gubernamentales que objetaban el pago de cuotas a una unión a la que tenían que contribuir bajo una cláusula de taller agencial, aunque objetaban la negociación colectiva en el .sector público y el uso por la Unión de sumas sustanciales para apoyar causas políticas. El Tribunal en Abood resolvió que la referida cláusula del convenio no violaba la libertad de expresión garantizada por las Enmiendas Primera y Decimocuarta, ni el derecho de asociación, mientras las cuotas se dedicasen a fines obreros. Si los fondos se utilizasen para fines políticos o de otra naturaleza ideoló-gica el Tribunal determinó que la Unión tenía derecho a hacerlo, pero que no podía constitucionalmente emplear los fondos aportados por aquellos que objetasen tales usos.
*554La norma en Abood no es ¡imitable a la situación laboral que tuvo el Tribunal ante sí. La norma es de índole más amplia y afecta la propia definición del ámbito de la Enmienda Primera a la Constitución de Estados Unidos. L. Tribe, Constitutional Law, The Foundation Press, Inc., 1978, págs. 589-590, 899. Aunque el Tribunal Supremo de Estados Unidos no se ha expresado directamente sobre el particular, varios comentaristas han señalado la conexión entre Abood y el uso para determinados fines de aporta-ciones obligatorias de miembros disidentes de foros inte-grados. Parker, First Amendment Proscriptions on the Integrated Bar: Lathrop v. Donohue Re-Examined, 22 Ariz. L. Rev. 939 (1980); Reynolds, Compulsory Bar Dues in Montana: Two (and a Half) Challenges, supra; Kamenshina, The First Amendment’s Implied Political Establishment Clause, 67 Cal. L. Rev. 1104 (1979).
Abood significa que la libertad de contribuir a causas políticas entraña la libertad de no contribuir. Cuando transponemos la frontera de las actividades más íntimamente relacionadas con la abogacía y la administración de la justicia nos adentramos en una zona de la libertad de conciencia donde el peso de los intereses envueltos cambia decisivamente. Resolvemos en consecuencia que la cláusula sobre libertad de expresión del Art. II, Sec. 4 de la Constitución de Puerto Rico no tiene un sentido más estrecho que el impartido a la Primera Enmienda en este contexto por el Tribunal Supremo de Estados Unidos. La colegiación compulsoria es constitucional. La exigencia de aportaciones obligatorias, establecidas por la mayoría de los colegiados, como condición para ejercer la abogacía en Puerto Rico es constitucional también. El Colegio de Abogados puede constitucionalmente, además, expresarse sobre asuntos ideológicos. Los letrados que disientan sobre tales expresiones, aunque no los que se opongan a la realización por el Colegio de los fines que la ley expresa o que este Tribunal señale, gozan *555por otra parte, bajo la Constitución de Puerto Rico del derecho a objetar el uso de sus aportaciones o de porción de ellas para las actividades ideológicas que desaprueben. Tal desaprobación puede ser de índole general, según se expresó en Allen y Abood.
El reconocimiento del derecho de expresión de un colegiado disidente no resuelve de por sí la controversia aquí planteada. Aún falta confeccionar el remedio apro-piado dentro de las circunstancias envueltas para hacer valer tal derecho.
5. El remedio.
Street, Allen y Abood expresan algunas guías generales para diseñar el remedio debido, mas no se manifiestan en modo definitivo sobre este espinoso problema.
El estado del récord en este caso, el cual permite la discusión efectuada de los problemas constitucionales que hemos examinado, pero dificulta el moldeamiento del remedio, nos inclina a fijar un procedimiento que facilite a la par que promueva, dentro de ciertos parámetros, la forjación de un criterio por el propio Colegio de Abogados, como ocurrió en Abood a iniciativa de la propia unión concernida. A tal efecto dispondríamos:
a) No más tarde de la fecha reglamentaria para cobrar la próxima cuota anual, el Colegio de Abogados, tras oportunidad de expresión a su matrícula, diseñará un método para asegurar que las aportaciones de un colegiado disidente no se utilizarán para fines ideoló-gicos.
b) El método exigirá que toda objeción de tal naturaleza se exprese afirmativamente en la fecha de pago de la cuota. La ausencia oportuna de objeción se entenderá como autorización al Colegio para utilizar las aportaciones para ese año del Colegio conforme a su presupuesto general.
*556c) El método atenderá debidamente los principios sentados en Street, Allen y Abood.
d) El método incluirá la selección por la matrícula de una Junta compuesta de abogados de reconocido prestigio que, entre otras funciones que puedan asig-nársele, pase juicio, sujeto a revisión potestativa por este Tribunal, sobre la clasificación de las actividades del Colegio, la proporción entre las ordinarias y las de índole ideológica, la validez de las objeciones que algún colegiado pueda hacer a determinadas actividades y sobre toda otra controversia que surja sobre el remedio a disponerse y su aplicación.
e) El método deberá intentar lograr el debido equilibrio entre el derecho a la libre expresión de los miembros disidentes y la necesidad, de orden tan fundamental en Puerto Rico, de mantener un Colegio de Abogados vigoroso, fiel a su tradición y funciones históricas y económicamente saludable.
f) El método no permitirá que se viole por ningún asociado el Art. 10 de la Ley Núm. 43 (4 L.P.R.A. see. 781), u otras disposiciones de ley referentes a la organización y funcionamiento del Colegio de Aboga-dos. Todo colegiado, disienta o no legítimamente del uso de sus aportaciones o parte de ellas para propósitos ideológicos, deberá efectuar en las fechas requeridas las aportaciones que la ley exige o que este Tribunal pueda autorizar en su día. Tal pago no afectará en modo alguno su derecho al remedio a establecerse conforme esta opinión.
g) Hasta tanto se estructura el remedio a que hemos hecho referencia, los querellados deberán satisfacer las sumas que adeuden al Colegio dentro de quince días a partir de la notificación de esta opinión. De no hacerlo quedarán suspendidos del ejercicio de la abogacía en Puerto Rico desde la fecha de expiración de tal término hasta el momento en que satisfagan las referidas deudas.
*557h) En atención, de otra parte, al derecho de expre-sión de los querellados, el Colegio de Abogados deberá, hasta tanto se estructure el remedio, depositar en una cuenta separada una cantidad equivalente a la propor-ción que exista entre las sumas destinadas a fines ideológicos, según se estime temporalmente el término por su Junta de Gobierno, y los gastos totales del Colegio. A esa suma se añadirá otra igual, proveniente de las aportaciones efectuadas conforme a ley por miembros que no hayan disentido, y la cantidad depositada resultante se utilizará exclusivamente para los fines ordinarios del Colegio. Se evitará así que se exija a los querellados contribuir desproporcionada-mente a los gastos ordinarios del Colegio.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió opinión concurrente.

La idea se propuso originalmente por Herbert H. Harley, fundador de la Asociación Americana de la Judicatura, quien se apoyó principalmente en la experiencia inglesa y canadiense. Dakota del Norte fue el primer estado en unificar su foro (1921). J. Parness, Citations and Bibliography on the United Bar in the United States, American Judicature Society Report, Chicago, 1973.